Citation Nr: 1224404	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for chronic lumbosacral strain with spondylosis for the period prior to September 1, 2010.  

2.  Entitlement to an evaluation in excess of 20 percent disabling for chronic lumbosacral strain with spondylosis for the period from September 1, 2010, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

A remand is necessary so that VA can afford the Veteran an opportunity for a hearing before a Veterans Law Judge who will participate in making the final determination of this appeal.  The Veteran testified before a Veterans Law Judge at a hearing in February 2010.  That Veterans Law Judge has subsequently left employment with the Board.  

By letter dated in May 2012, the Veteran was offered an opportunity to have another Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (the Veterans Law Judge who conducts the hearing will participate in making the final determination of the claim).  The Veteran responded that he wanted to appear at a hearing before a Veterans Law Judge at his local RO.  Hence, the matter must be remanded to comply with his request.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing at his local RO.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with applicable regulations.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

